Citation Nr: 1048544	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  04-35 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for residuals 
of fracture, right tibia and fibula, with severe ankle arthritis. 

2. Entitlement to a separate rating for osteoarthritis of the 
right ankle, as secondary to service connected disability of 
fracture residuals of the right tibia and fibula.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1955 to 
September 1959.
	
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board issued a January 2008 decision denying both claims.  
The Veteran appealed the January 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Through his representative, the Veteran and the Secretary of VA 
submitted a Joint Motion for remand to the Court.  The Court 
granted the Joint Motion in December 2008.  The Joint Motion 
vacated the January 2008 Board decision and remanded both claims 
to the Board.  To comply with the Joint Motion instructions, the 
Board remanded the claims for additional development in October 
2009.  The Board again finds that additional action is necessary 
before it may review the issues on the merits.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the motion granted by the Court, the parties agreed that the 
Board's January 2008 decision should be vacated and the appeal 
remanded for further adjudication because the Board failed to 
ensure that a VA examination addressed the effect of the service-
connected disability on the Veteran's work life.  The parties 
noted that the May 2004 VA examination discussed the severity of 
the lower extremity disabilities at issue, the history of the 
disabilities, the increased pain in recent years, the limited 
ability to walk, and the radiographic and physical examination 
findings, but the examination did not discuss the effect these 
service-connected disabilities have on the Veteran's ability to 
work.  Consequently, the Board in October 2009 specifically 
instructed that the Veteran be given a VA examination as required 
by the motion granted by the Court.  

The Board finds that the Veteran must be given an additional 
opportunity to participate in a VA examination.  The Veteran was 
scheduled for a June 15, 2010 examination at the VA Medical 
Center in Pittsburgh, Pennsylvania (Pittsburgh VAMC).  Prior to 
the scheduled examination, the Veteran contacted the Pittsburgh 
VAMC and informed them that he was physically unable to travel to 
Pittsburgh due to use of a heart pump.  The RO/AMC sent the 
Veteran a letter, dated June 2010, requesting that he contact 
them to schedule another examination at a more convenient 
location.  The Veteran did not respond.  

The RO/AMC must again contact the Veteran to determine his 
physical capacity to attend a VA examination, and attempt to 
schedule the Veteran for a VA orthopedic examination at a more 
convenient location.  The Veteran is advised that his cooperation 
is necessary.  He is asked to inform VA of his present physical 
capacity and ability to report to alternative examination 
locations.  

Additionally, following the necessary development, the RO/AMC 
must address the related issues of an extraschedular rating and 
an award of a total disability rating based upon individual 
unemployability (TDIU) in subsequent adjudication.  38 C.F.R. 
§ 3.321(b)(1); Rice v. Shinseki,  22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any 
VA, non-VA, or other medical treatment for 
the service-connected residuals of fracture 
of the right tibia and fibula with severe 
ankle arthritis that is not included in the 
current record.  The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records not 
currently on file.  Then obtain these records 
and associate them with the claims folder.  

2.  Contact the Veteran and determine his 
physical capacity to travel.  If possible, 
attempt to schedule him for a VA examination 
at a location closer to his residence, rather 
than the Pittsburgh VAMC. All correspondence 
with the Veteran and of the information 
concerning the availability of the nearest VA 
facility must be documented and included in 
the claims file.  

3.  For the VA examination, the following 
considerations will govern the examination:

(a) The claims file and a copy of this 
remand will be reviewed by the 
examiner, who must acknowledge receipt 
and review of these materials in any 
report generated.
 
(b) The examiner must interview the 
Veteran concerning the limitations in 
his occupational and daily activities 
as a result of his service-connected 
residuals of fracture of the right 
tibia and fibula with severe ankle 
arthritis.  Then, he or she must 
physically examine the Veteran's right 
lower extremity.  All necessary tests 
and studies are to be conducted.  

(c) After interview and physical 
examination, the examiner must state 
all diagnosis or diagnoses pertaining 
to the Veteran's service-connected 
residuals of fracture of the right 
tibia and fibula with severe ankle 
arthritis.  He or she must opine as to 
the effect of the service-connected 
residuals of fracture of the right 
tibia and fibula with severe ankle 
arthritis on the Veteran's ability to 
work.  

(d)  If the examiner cannot provide an 
opinion without resort to speculation, 
he or she must so state and further 
identify any missing information that 
would facilitate a non-speculative 
opinion.  

3.  After completion of the above, and any 
additional development of the evidence deemed 
necessary, review the record, to include all 
evidence received since the November 2010 
Supplemental Statement of the Case and 
readjudicate the claims, including the 
questions of whether an extraschedular 
disability evaluation should be assigned 
pursuant 38 C.F.R. § 3.321(b)(1) and whether 
a TDIU award is warranted.  Rice, supra.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
issued an appropriate supplemental statement 
of the case, and afforded the opportunity to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


